Case 2:20-cv-00004-JRG Document 211 Filed 05/06/21 Page 1 of 1 PageID #: 5804




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

JOE ANDREW SALAZAR                                  §
          Plaintiff,                                §
                                                    §
v.                                                  §       CASE NO. 2:20-cv-00004-JRG
                                                    §
AT&T MOBILITY LLC et al                             §
          Defendants.                               §

                                   REPORT OF MEDIATION

        The above-captioned case was mediated via Zoom video conference by David Folsom on

Wednesday, April 21, 2021, between Plaintiff, Joe Andrew Salazar, and Defendants, HTC Corp.

and HTC America, Inc. The mediation session has been suspended. The undersigned mediator

will continue to work with the parties in an effort to settle.

        Signed this 6th day of May 2021.


                                                        /s/ David Folsom
                                                        David Folsom
                                                        TXBN: 07210800
                                                        JACKSON WALKER, LLP
                                                        6002-B Summerfield Drive
                                                        Texarkana, Texas 75503
                                                        Telephone: (903) 255-3250
                                                        Facsimile: (903) 255-3265
                                                        E-mail: dfolsom@jw.com


                                  CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a) on this 6th day of May 2021. As such, this document was
served on all counsel who are deemed to have consented to electronic service. Local Rule CV-
5(a)(3)(A).

                                                        /s/ David Folsom
                                                        David Folsom




28837698v.1 141408/00846
